JAMES C. HILL, Circuit Judge,
dissenting.
This section 1983 action arises as the result of a very unfortunate dispute between an estranged husband and wife over the custody of their child. If there are any *1501cases where eonclusory allegations of conspiracy and wrongdoing are likely to be made against a judge and other persons involved in the dispute, they are cases such as this, where the strongest emotions of both parties are unleashed. A court must strictly scrutinize eonclusory allegations in a case like this, given the ease with which they can be made by a disappointed party.
It is easy to sympathize with appellant Diana Dykes' plight under the unusual facts of this case. There is little doubt that Buzzy Dykes occupied a favorable position in litigating against Diana in the Florida courts, due to Buzzy’s father’s position as a Florida circuit court judge. However, I do not know how the law can remedy this situation, short of holding that a judge or his family may not litigate contested issues in court without being subject, along with the judge that hears the issues, to a charge of conspiracy. Thus, although I assume that appellant’s allegations of conspiracy are sufficient to state a claim under section 1983,1 dissent from the majority because it is clear to me that these allegations are unfounded and without support on the record of this case; and therefore that the dismissal of all defendants by the district judge was proper.
I. JUDGE HOSEMANN
In considering judicial immunity, two things must be kept in mind. First, immunity is designed to prevent a disgruntled litigant from hauling a judge into court and requiring him to justify and defend his decision. See Beard v. Udall, 648 F.2d 1264, 1269 (9th Cir.1981). In this respect, a policy determination has been made that the public interest in ensuring the independence of the judiciary outweighs the likelihood that a certain number of bad acts by specific judges will go unpunished. Second, immunity is meaningless if it is granted only to those who do nothing wrong. Judicial immunity is intended not to protect wrongdoers, but to protect all judges who undertake to resolve issues thrust upon them that they are in no position to decline. However, if immunity is to amount to anything, there will be immunity for very bad conduct. A judge may rule incorrectly, or even in bad faith, in which case there may be a temptation to express strong disapproval of his actions by finding that he has made himself liable for damages. This temptation must be resisted.
It is undisputed that Judge Hosemann erred in granting the November 22, 1977, temporary custody order based on the dependency petition presented to him. However, this error should not deprive him of judicial immunity under the facts of this case.
A. Nonjudicial Acts.
The majority follows Scott v. Dixon, 720 F.2d 1542 (11th Cir.1983), and Harper v. Merckle, 638 F.2d 848, 856 n. 9 (5th Cir. Unit B), cert. denied, 454 U.S. 816, 102 S.Ct. 93, 70 L.Ed.2d 85 (1981) in holding that “even advance agreements between a judge and other parties as to the outcome of a judicial proceeding do not pierce a judge’s immunity from" damage suits. I completely agree, and write here merely to express displeasure over the majority’s approval of the reasoning of Rankin v. Howard, 633 F.2d 844 (9th Cir.1980), cert. denied, 451 U.S. 939, 101 S.Ct. 2020, 68 L.Ed.2d 326 (1981), which held the opposite.
When a judge is approached by a litigant and presented with a petition, it is his duty to rule on the petition. In doing so, he is performing a normal judicial function and is immune from suit, regardless of the fact that he may have earlier agreed to decide in favor of one party.1 Harper v. Merckle, *1502638 F.2d at 856 n. 9, 859; see Dennis v. Sparks, 449 U.S. 24, 26-27, 101 S.Ct. 183, 185-186, 66 L.Ed.2d 185 (1980). The Harper case emphasized the narrow factual circumstances under which a judge’s acts will be found non-judicial and thus subject him to liability.2 These circumstances are not present in Judge Hosemann’s situation, even if we were to assume that he reached a prior agreement to rule in favor of Buzzy Dykes.3
The grave implication of the Rankin decision is that, based on conclusory allegations of conspiracy and prior agreements, judges will often be called into court and examined and cross-examined about their judicial decisions merely because they were called upon as judges to deal with unpleasant cases.
B. Personal Jurisdiction.
The majority opinion relies on Rankin v. Howard, 633 F.2d 844 (9th Cir.1980), cert. denied, 451 U.S. 939, 101 S.Ct. 2020, 68 L.Ed.2d 326 (1981) in remanding to the district court to determine whether Judge Hosemann knew that he lacked personal jurisdiction or acted in the face of clearly valid law expressly depriving him of personal jurisdiction. I strongly dissent from this portion of the opinion, which represents an alarming break with what has generally been considered necessary to pierce judicial immunity.
In Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978), the Supreme Court stated that
the scope of the judge’s jurisdiction must be construed broadly where the issue is the immunity of the judge. A judge will not be deprived of immunity because the action he took was in error, was done maliciously, or was in excess of his authority; rather, he will be subject to liability only when he has acted in the “clear absence of all jurisdiction.”
Id. at 356-57, 98 S.Ct. at 1105 (citing Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 351, 20 L.Ed. 646 (1872)). The court further explained that “[a] judge is absolutely immune from liability for his judicial acts even if his exercise of authority is flawed by grave procedural errors,” such as the “failure to comply with elementary principles of procedural due process.” Id. at 359, 98 S.Ct. at 1106.
The majority opinion in this case goes much farther towards abrogating judicial immunity than Stump indicates is appropriate. Indeed, the Rankin holding on personal jurisdiction has been severely limited by subsequent Ninth Circuit cases, indicating an almost immediate realization by that circuit that it had gone too far in Rankin.
In O’Neil v. City of Lake Oswego, 642 F.2d 367 (9th Cir.1981), the Ninth Circuit determined that a pro tern municipal judge’s action in convicting a defendant of contempt (an offense generally within his court’s jurisdiction) without requisite papers to confer jurisdiction over the particular alleged commission of the offense, corn stituted merely an act in excess of jurisdiction, and not an act in the clear absence of jurisdiction; thus the judge was held immune from liability. The court distinguished the situation in which a judge violates a rule of law expressly depriving it of jurisdiction (no immunity), from the ease where a court merely fails to “comply with all the [procedural] requirements of a statute conferring jurisdiction,” in which case the judge is still immune. Id. at 369-70. In explanation, the court stated that “fear*1503less decision-making is fostered by granting judges immunity ... even when they fail to comport with procedural niceties necessary to give the court power over the particular matter.” Id.
Beard v. Udall, 648 F.2d 1264 (9th Cir.1981), involved facts surprisingly similar to our present case. Following a divorce decree under which the father was awarded custody of the children, the mother moved to another county and began working for a lawyer. While the children were visiting the mother, the lawyer petitioned a judge to modify the original divorce decree and to award custody of the children to the mother. The judge set a hearing on an order to show cause and entered a temporary restraining order preventing the father from removing the children from the county. Before the judge could rule on the petition for modification, the father “kidnapped” the children and took them back to his home. The father was then arrested for kidnapping and other felonies, though never prosecuted. He brought a § 1983 action alleging that the judge, the mother’s lawyer, and the sheriff acted to deprive him of his civil rights. In particular, he alleged that the judge had acted in the clear absence of jurisdiction by failing to follow certain applicable statutory procedural requirements, related to notice and hearing,4 before issuing the order to show cause and the TRO. Id. at 1268. The Ninth Circuit held that:
The fact that a judge commits “grave procedural errors” is not sufficient to deprive a judge of absolute immunity. Stump, 435 U.S. at 359, 98 S.Ct. at 1106. Thus, even if Beard’s allegations that Judge Greer failed to adhere to the procedural rules established by the Arizona statutes are true, judicial immunity precludes Beard from recovering for this alleged wrongful act.
Id. at 1269.
In our present case, it is undisputed that appellant Diana Dykes did not receive notice or a hearing prior to the entry of the November 22, 1977, temporary custody order. I assume, although it is certainly not clear,5 that notice to the mother was required in order to obtain personal jurisdiction over the child and the case. Even so, this is squarely the situation faced in the Beard case, and analogous to the situation in O’Neil. Although Judge Hosemann may have proceeded erroneously, the most that can be said is that he committed a “grave procedural error” by failing to comply with all of the “procedural niceties” necessary to confer jurisdiction. In no respect did he act in such a “clear absence” of jurisdiction as to deprive him of his judicial immunity. The absence of notice and hearing is a flaw in the order itself, to be corrected on appeal or collateral attack, not by a section 1983 damages action brought against the judge.6
II. THOMAS WEINBERG
The majority states the correct standard for granting qualified immunity to a state executive official, but then fails to consider *1504the facts of this case in reversing summary judgment, which was granted on the basis of that immunity.
The district court opinion granting summary judgment in this case sets out Weinberg’s statutory duties in the processing of a dependency petition. Dykes v. Weinberg, 564 F.Supp. 536, 541-42 (M.D.Fla.1983). The facts show that Weinberg properly concluded that the HRS would not initiate a dependency proceeding on behalf of Buzzy Dykes, and then, as required by the Florida statute, he advised Buzzy and Judge Dykes that they had a right to file their own petition. Weinberg and Kenneth Lofback also assisted the Dykes in the preparation of the petition and its presentment to Judge Hosemann; but affidavits from Weinberg and three other HRS employees state that this was a customary HRS practice, and the appellant has presented no evidence to the contrary. Weinberg did meet with Hosemann and the Dykes to discuss the possibilities for regaining custody of the child after Diana took the child back to Maryland with her; but again, the HRS affidavits indicate that the HRS is an arm of the court in juvenile matters, with a duty to advise the judge when he asks for assistance in a juvenile case.
In short, appellant’s bald assertions that Weinberg was participating in a conspiracy are met by undisputed facts which indicate that Weinberg was merely acting according to his statutory duty and customary HRS practice and procedure. If there is such a thing as qualified immunity for a state official, then nothing has been shown here to pierce it. Summary judgment was proper.
III. ATTORNEY MCINTOSH
Appellant’s only allegations as to McIntosh’s participation in the “conspiracy” is that he planned with Buzzy and Judge Dykes to use the “illegal and improper” November 22nd custody order, which he knew or should have known was illegal. Amended Complaint, 1114. This is probably sufficient to satisfy the “under color of state law” requirement in section 1983, since this conspiracy allegedly involved two state agents, Judge Dykes and HRS official Weinberg. See Dennis v. Sparks, 449 U.S. 24, 101 S.Ct. 183, 66 L.Ed.2d 185 (1980). However, the complaint sets forth absolutely no acts of conspiracy or active cooperation between McIntosh and the other defendants in this case, outside of actions within the normal attorney-client relationship.
McIntosh was retained by Buzzy and Judge Dykes around the end of January, 1978, about two months after the disputed November 22, 1977, order had been entered. This order was facially valid; it had never been appealed or held unlawful. McIntosh, representing Buzzy, filed a petition in the Florida courts for dissolution of marriage and custody of Aaron. It is undisputed that McIntosh never had any contact with Weinberg, and met Judge Hosemann only at a February show cause hearing in which he represented Buzzy. Appellant alleges no other conduct by McIntosh that would lend any support to her conspiracy claim. Her allegations indicate only that McIntosh was acting properly as an advocate, using each arsenal at his disposal.7
It is unclear whether the district judge dismissed McIntosh for failure to show state action, or for failure to state a claim. But it is clear that McIntosh can properly be dismissed for failure to state a claim, since the complaint is totally devoid of any allegation setting out an act of conspiracy between McIntosh and the other defendants, outside of the normal attorney-client relationship.
IV. JUDGE AND BUZZY DYKES
As was the situation with McIntosh, there are sufficient allegations of cooperation between the Dykes’ and the two state agents in this case to satisfy the “under color of state law” requirement pursuant to Dennis v. Sparks, 449 U.S. 24, 101 S.Ct. 183, 66 L.Ed.2d 185. However, a careful review of the record indicates that both Judge and Buzzy Dykes are properly entitled to summary judgment in this case. Viewing the evidence in the light most favorable to appellant, there is no genuine issue as to the existence of a conspiracy. Appellant’s allegations in this case stem merely from the fact that the child’s grand*1505father happened to be a judge.8 Murky allegations of a conspiracy, combined with proof of mere contact between the defendants and the fact of a favorable ruling on the petition at issue, are insufficient to raise a fact issue for trial on a conspiracy complaint under § 1983. See Cole v. Gray, 638 F.2d 804, 811 (5th Cir.), cert. denied, 454 U.S. 838, 102 S.Ct. 144, 70 L.Ed.2d 120 (1981). Thus, summary judgment was properly granted to both Judge and Buzzy Dykes.
IV. CONCLUSION
In sum, the possibility that Buzzy Dykes may have occupied a favorable litigating position by virtue of his father’s position as a state court judge is insufficient to sustain a § 1983 conspiracy claim against all parties involved in the original lawsuit, where certain of the defendants were immune to suit, and the underlying actions of the other defendants do not substantiate the conspiracy allegations.

. Judge Hosemann’s ruling on the dependency petition satisfies this circuit’s four factor test for a judicial act, in that: (1) the events involved occurred in Judge Hosemann's chambers; (2) the controversy centered around the dependency case pending before the Judge; (3) the confrontation arose directly out of a visit to Judge Hosemann in his official capacity; and (4) the precise act complained of, Judge Hosemann’s ruling on the petition, is a normal judicial function. See Harper v. Merckle, 638 F.2d at 858.
It is improper and overly formalistic to separate a judge’s prior agreement to decide in favor of one party from the specific act of ruling on the case itself, as the Rankin court did, 633 F.2d at 847, because that separates the rationale be*1502hind the decision from the decision itself. As mentioned earlier, judicial immunity is intended to protect a judge from being brought into court and forced to justify each decision that he makes.


. The "exceedingly narrow” holding in Harper was that a judge's actions are not "judicial acts” only when "it is beyond reasonable doubt that a judge has acted out of personal motivation and has used his judicial office as an offensive weapon to vindicate personal objectives, and it further appears that no party has invoked the judicial machinery for any purpose at all." 638 F.2d at 859.


. A judge who conspires to rule in favor of a party in a pending case is a bad judge who is performing improper and unethical acts; but this should be remedied by impeachment, or at the following judicial elections, and not by a section 1983 action.


. It was alleged in Beard that the judge violated one Arizona statute requiring a notice and hearing before an order to show cause on a petition for modification could be issued, and another statute requiring that a TRO issued without notice "define the injury and state why it is irreparable and why the order was issued without notice." Beard, 648 F.2d at 1268 n. 4.


. Footnote 10 of the majority opinion clearly illustrates that there is a good deal of uncertainty as to the Florida statutory requirements for personal jurisdiction in a dependency case. Florida Statutes § 39.06(7) states that jurisdiction attaches to the child and the case when a summons is served upon the child or “a parent,” and § 39.06(1) provides that personal appearance of any person at a hearing obviate's the necessity of serving a summons. This is a notice requirement, and there is no doubt that Buzzy, who is “a parent,” had actual notice of the dependency proceedings, whether or not he "constructively" appeared before Judge Hosem-ann.


. It is interesting to note that Diana never attempted to appeal the November 22nd order. Moreover, that order merely provided for temporary custody, with a full hearing on custody to be held later. Diana appeared at a Florida custody hearing before Judge Muldrew in February, 1978, at which it was determined that Buzzy would retain temporary custody pending an HRS report on the parents’ suitability as permanent custodians.


. Most lawyers “conspire” with their clients, in the sense of discussing and planning the strategy of a case. There is nothing alleged here other than this normal planning between an attorney and his client.
A lawyer is not required to inquire into the circumstances under which each facially valid order that he comes into contact with was issued. If a lawyer did find out that a previous order favoring his client was improperly entered he might be justified in refusing to use the order and recusing from the case. But if he merely takes an order sufficient on its face and uses it in advocating his client's rights, there can be no liability.


. If a prominent doctor, clergyman or industrialist in Brevard County had telephoned Judge Hosemann in the same situation, and an identical set of events had unfolded, it is doubtful that appellant would have gone very far with her conspiracy claim. The law should be no different when a judge’s or a lawyer's family is involved in litigation. Otherwise, we are effectively holding that a judge or his family may not litigate contested issues in court without being subject to a conspiracy charge.